DETAILED ACTION
	This office action is in response to the filing of Applicant Election on 1/29/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 18 and 21 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0299919) in view of Kim (US 10,797,134).
	Regarding claim 1, Chen et al. teaches (Figure 8) a semiconductor structure, comprising: a substrate 20; an active area including a channel region and two source/drain regions 44/46, the channel region being sandwiched between the two source/drain regions 44/46, wherein the two source/drain regions includes a source region 44 and a drain region 46; an insulation region 22 surrounding the active area from a top view (see also Figure 6B); and a dielectric layer 50B and 
Chen et al. does not show that the dielectric layer is disposed across the channel region from the source region to the drain region.  Instead, Chen et al. shows that there is a stripe opening in the dielectric layer 50 to the gate structure 34 (for instance, Figure 6A - 6B) for a stripe shaped silicidation of the gate.  Kim shows that a gate 130 can be silicided 152 on only a portion of the gate (see for instance Figures 1A - 1C) where the silicide portions of the gate, source, and drain seem to share some dimensions.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen et al. such that the silicidation of the gate is more localized in the manner as shown by Kim since doing so is an art recognized alternative to the stripe silicidation of the gate.  Furthermore, when the silicide portions of the source, drain, and gate share at least one dimension, the patterning of the dielectric layer 50 may be easier.  This modification provides that the dielectric layer is disposed across the channel region from source region to the drain region.
	Regarding claim 2, Chen et al. teaches at least one metal silicide feature 64/66 over and in contact with the active area.
	Regarding claim 3, Chen et al. teaches that the metal silicide feature 64/66 is free from extending to the interface between the insulation region 22 and the source/drain regions 44/46.
	Regarding claim 4, Chen et al. teaches that the dielectric layer 50B/50A includes silicon oxide or silicon nitride (Paragraph 0016).
	Regarding claim 5, Chen et al. teaches that the metal silicide 64/66 feature laterally abuts the dielectric layer 50B/50A.
Regarding claim 6, Chen et al. teaches a contact etch stop layer 68 over the dielectric layer 50B/50A and the metal silicide feature 64/66.
	Regarding claim 7, Chen et al. teaches a contact 74 passing through the contact etch stop layer 68 and in contact with the metal silicide feature 64/66.
	Regarding claim 8, Chen et al. teaches that the dielectric layer 50B/50A overlaps the source/drain regions 44/46 with an overlapping width W1 substantially greater than about 0.2 microns (Paragraph 0017).
	Regarding claim 9, Chen et al. does not teach the thickness of the dielectric layer, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a thickness range of about 200 to 600 Angstroms since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
	Regarding claim 10, Chen et al. teaches a semiconductor structure, comprising (Figure 8): a semiconductor substrate 20; a gate structure 34/32 over the semiconductor substrate 20, the gate structure extending along a first direction (see also Figure 5B); an active area pattern in the semiconductor substrate 20, the active area pattern extending along a second direction perpendicular to the first direction, wherein the active area pattern includes a first edge and a second edge along the second direction; an insulation region 22 surrounding the active area pattern; a first dielectric strip 50 (towards top of Figure 5B at 44B) over the semiconductor substrate, wherein the first dielectric strip 50 at least directly covers an interface between the first edge of the active area pattern and the insulation region 22; and a second dielectric strip 50 (towards bottom of Figure 5B at 44C) over the semiconductor substrate, the second dielectric strip 50 being spaced apart from the first dielectric strip, wherein the second dielectric strip at 
Chen et al. does not teach that the first dielectric strip is wrapped around the gate structure and that the second dielectric strip is wrapped around the gate structure.  Instead, Chen et al. shows that the dielectric layer 50 has a stripe shaped opening on the gate structure 34 for silicidation.  Kim shows that a gate 130 can be silicided 152 on only a portion of the gate (see for instance Figures 1A - 1C) where the silicide portions of the gate, source, and drain seem to share some dimensions.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen et al. such that the silicidation of the gate is more localized in the manner as shown by Kim since doing so is an art recognized alternative to the stripe silicidation of the gate.  Furthermore, when the silicide portions of the source, drain, and gate share at least one dimension, the patterning of the dielectric layer 50 may be easier.  This modification provides that the first dielectric strip is wrapped around the gate structure and that the second dielectric strip is wrapped around the gate structure. 
	Regarding claim 11, Chen et al. teaches a silicide layer 64 over and in contact with the active area pattern.
	Regarding claim 12, Chen et al. teaches that the first dielectric strip and the second dielectric strip further overlap the gate structure 32/34 respectively (see portions 50 of each strip).
	Regarding claim 13, Chen et al. teaches the first dielectric strip and the second dielectric strip include silicon oxide or silicon nitride (Paragraph 0016).
Regarding claim 14, Chen et al. teaches that the silicide layer 64 is between the first dielectric strip and the second dielectric strip.
	Regarding claim 15, Chen et al. teaches that each of the first dielectric strip and the second dielectric strip overlaps the active area pattern with an overlapping width substantially greater than about 0.2 microns (Paragraph 0017).
Regarding claim 16, Chen et al. does not teach the thickness of each of the first dielectric strip and the second dielectric strip, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a thickness range of about 10 to 1000 Angstroms since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
	Regarding claim 17, Chen et al. teaches a contact etch stop layer 68 over the first dielectric strip, the second dielectric strip, and the silicide layer 64.
	Regarding claim 18, Chen et al. teaches a contact 74 passing through the contact etch stop layer 68 and in contact with the silicide layer 64.
	Regarding claim 21, Chen et al. teaches a semiconductor structure, comprising (Figure 8): a semiconductor substrate 20; a gate structure 32/34 over the semiconductor substrate 20, the gate structure 32/34 extending along a first direction; an active area pattern in the semiconductor substrate, the active area pattern extending along a second direction perpendicular to the first direction (see also 5B); an insulation region 22 extending along the second direction and neighboring to an edge 58 of the active area pattern; a resist protective dielectric film 50 in contact with a part of the active area pattern and a part of the insulation region 22 so as to cover an interface 58 between the edge of the active area pattern and the insulation region 22; and an 
	Chen et al. does not teach that the resist protective dielectric film is wrapped around the gate structure.  Instead, Chen et al. shows that there is a stripe shaped opening through the entire width of the resist protective dielectric film 50.  Kim shows that a gate 130 can be silicided 152 on only a portion of the gate (see for instance Figures 1A - 1C) where the silicide portions of the gate, source, and drain seem to share some dimensions.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the resist protective dielectric film of Chen et al. such that the silicidation of the gate is more localized in the manner as shown by Kim since doing so is an art recognized alternative to the stripe silicidation of the gate.  Furthermore, when the silicide portions of the source, drain, and gate share at least one dimension, the patterning of the dielectric layer 50 may be easier.  This modification provides that the resist protective dielectric film is wrapped around the gate structure.
	Regarding claim 22, Chen et al. teaches a silicide layer 64 over and in contact with the active area pattern, wherein the insulating dielectric layer 68 covers a portion of the silicide layer 64.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUN MI KIM KING/Examiner, Art Unit 2813 

/SHAHED AHMED/Primary Examiner, Art Unit 2813